[exhibit103avayakeyemploy001.jpg]
Exhibit 10.3 AVAYA INC. 2016 KEY EMPLOYEE INCENTIVE PLAN 1. Purpose. This Avaya
Inc. (the “Company”) 2016 Key Employee Incentive Plan (the “Plan”) is designed
to align the interests of the Company and eligible key employees of the Company
and its subsidiaries. 2. Adoption of the Plan. The Company, intending to be
legally bound, hereby adopts the Plan effective as of April 1, 2016 (the
“Effective Date”). The Plan shall be in effect from the Effective Date and shall
continue until terminated by the Company (the “Term”). The expiration of the
Term shall not in any event reduce or adversely affect any amounts due to any
Participant hereunder. 3. General. The compensation provided under the Plan is
intended to be in addition to all other compensation payable to Participants
under any employment agreement or incentive plan or program in effect with the
Company or its direct or indirect subsidiaries. 4. Definitions. For purposes of
this Plan: (a) “Board” means the Board of Directors of the Company or the Board
of Directors of Avaya Holdings Corp., as applicable. (b) “Committee” means the
Compensation Committee of the Board. If no Compensation Committee exists, the
term “Committee” shall be deemed to refer to the Board for all purposes of the
Plan. (c) “Company Group” means the Company and its affiliates. (d)
“Participant” shall have the meaning ascribed thereto in Section 5 hereof. (e)
“Participation Agreement” means the written agreement between the Company and a
Participant setting forth the terms of such Participant’s participation in the
Plan. (f) “Performance Goals” means the performance goals established by the
Committee with respect to a Quarter (as defined below). (g) “Quarter” means each
fiscal quarter commencing during the Term. (h) “Quarterly Performance Incentive”
shall mean, in the case of any Participant, the amount of the Quarterly
Performance Incentive opportunity for such Participant as set forth in such
Participant’s Plan Participation Agreement. 5. Eligible Participants. Each
person designated by the Board or the Committee pursuant to a Participation
Agreement shall be a Participant under the Plan and eligible to receive a
Quarterly Performance Incentive with respect to each Quarter in which such
Participant participates in the Plan (each such Quarter, an “Eligible Quarter”).
6. Term of Participation. Subject to the provisions of this Plan, each
Participant shall earn a Quarterly Performance Incentive as of the end of each
Eligible Quarter, if (i) such Participant remains employed by the Company Group
through the last date of the applicable Quarter and (ii) to the extent the
Performance Goals established for such Quarter have been achieved; provided that
if the Term ends after the commencement, and before the end, of an Eligible
Quarter, each Participant who is then employed by the Company shall earn a
prorated amount of the Quarterly Performance Incentive for the Quarter in which
the Term ends (based on the portion of the Quarter that has elapsed as of the
last day of the Term), and the Participant shall not be eligible to earn a
Quarterly Performance Incentive following the Term.



--------------------------------------------------------------------------------



 
[exhibit103avayakeyemploy002.jpg]
2 Any Quarterly Performance Incentive required to be made under this Plan shall
be paid by the Company as soon as practicable after the date the Participant
earned the right to such payment; for the avoidance of doubt, no Participant
shall earn the right to a Quarterly Performance Incentive until the Committee
certifies the degree to which the Performance Goals for the applicable Quarter
have been achieved. A Participant whose employment with the Company Group
terminates (for any reason) before the end of the Eligible Quarter shall forfeit
the right to any Quarterly Performance Incentive that has not been earned as of
the end of such Eligible Quarter. 7. Performance Goals. Before the commencement
of each Quarter, the Committee shall establish one or more Performance Goals
that must be achieved to earn a Quarterly Performance Incentive for that
Quarter. The Committee may, but shall not be required to, establish minimum,
target and maximum targets with respect to selected Performance Goals that
provide for the payment of a fraction or multiple of a Participant’s Quarterly
Performance Incentive. Promptly after the end of each Quarter, the Committee
shall certify the degree to which the applicable Performance Goals have been
achieved and the amount payable to each Participant hereunder, if any. 8. Plan
Administration. (a) This Plan shall be administered by the Committee. The
Committee is given full authority and discretion within the limits of this Plan
to establish such administrative measures as may be necessary to administer and
attain the objectives of this Plan and may delegate the authority to administer
the Plan to an officer of the Company. The Committee (or its delegate, as
applicable) shall have full power and authority to construe and interpret this
Plan and any interpretation by the Committee shall be binding on all
Participants and shall be accorded the maximum deference permitted by law. (b)
All rights and interests of Participants under this Plan shall be non-assignable
and nontransferable, and otherwise not subject to pledge or encumbrance, whether
voluntary or involuntary, other than by will or by the laws of descent and
distribution. In the event of any sale, transfer or other disposition of all or
substantially all of the Company’s assets or business, whether by merger, stock
sale, consolidation or otherwise, the Company may assign this Plan. (c) Any
payment to a Participant in accordance with the provisions of this Plan shall,
to the extent thereof, be in full satisfaction of all claims against the Company
Group, and the Company may require a Participant, as a condition precedent to
such payment, to execute a receipt and release to such effect. (d) Payment of
amounts due under the Plan shall be provided to Participant in the same manner
as Participant receives his or her regular paycheck or by mail at the last known
address of Participant in the possession of the Company, at the discretion of
Committee. The Company will deduct all applicable taxes and any other
withholdings required to be withheld with respect to the payment of any award
pursuant to this Plan. (e) The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to ensure
the payment of any award provided for hereunder. Quarterly Performance Incentive
payments shall not be considered as extraordinary, special incentive
compensation, and it will not be included as “earnings,” “wages,” “salary,” or
“compensation” in any pension, welfare, life insurance, or other employee
benefit plan or arrangement of the Company Group. (f) The Company, in its sole
discretion, shall have the right to modify, supplement, suspend or terminate
this Plan at any time; provided that if the Company terminates the Plan after
the commencement of a Quarter, a Participant who is then employed by the Company
and for whom such Quarter is an Eligible Quarter shall earn and be paid a
prorated Quarterly Performance Incentive (based



--------------------------------------------------------------------------------



 
[exhibit103avayakeyemploy003.jpg]
3 on the portion of the Quarter that has elapsed as of the Plan termination
date) as soon as practicable after the date on which the Committee certifies the
degree to which the Performance Goals for such Quarter have been achieved.
Subject to the foregoing, the Plan shall terminate upon the satisfaction of all
obligations of the Company or its successor entities hereunder. (g) Nothing
contained in this Plan shall in any way affect the right and power of the
Company to discharge any Participant or otherwise terminate his or her
employment at any time or for any reason or to change the terms of his or her
employment in any manner. (h) Except as otherwise provided under this Plan, any
expense incurred in administering this Plan shall be borne by the Company. (i)
Captions preceding the sections hereof are inserted solely as a matter of
convenience and in no way define or limit the scope or intent of any provision
hereof. (j) The administration of the Plan shall be governed by the laws of the
State of Delaware, without regard to the conflict of law principles of any
state. Any persons or corporations who now are or shall subsequently become
parties to the Plan shall be deemed to consent to this provision. (k) The Plan
is intended to either comply with, or be exempt from, the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code Section
409A”). To the extent that the Plan is not exempt from the requirements of Code
Section 409A, the Plan is intended to comply with the requirements of Code
Section 409A and shall be limited, construed and interpreted in accordance with
such intent. Notwithstanding the foregoing, in no event whatsoever shall the
Company be liable for any additional tax, interest, income inclusion or other
penalty that may be imposed on a Participant by Code Section 409A or for damages
for failing to comply with Code Section 409A. [End of Plan]



--------------------------------------------------------------------------------



 